185 F.2d 755
88 U.S.App.D.C. 12
ANGLIN,v.BARRON et al.
No. 10690.
United States Court of Appeals District of Columbia Circuit.
Argued Oct. 18, 1950.Decided Nov. 16, 1950.

[88 U.S.App.D.C. 13] Mr. Mark P. Friedlander, Washington, D.C., with whom Mr. Edward A. Aaronson, Washington, D.C., was on the brief, for appellant.
Mr. Carl H. Imlay, Washington, D.C., with whom Mr. Charles V. Imlay, Washington, D.C., was on the brief, for appellee Barron.
Messrs. George Morris Fay, U.S. Atty. and Joseph M. Howard, Asst. U.S. Atty., Washington, D.C., entered appearances for appellee United States of America.
Before PROCTOR and WASHINGTON, Circuit Judges, and ROBERT N. WILKIN, District Judge, retired (sitting by designation).
PROCTOR, Circuit Judge.


1
This case involves conflicting claims between appellant, wife, and appellee, mother, of a deceased Naval veteran, to the benefits of his National Service Life Insurance.  The mother was the named beneficiary in the policy.  The wife lays her claim upon an alleged change made in her favor by the insured.  The court, trying the case without a jury, found that no change had been effected and entered judgment in favor of the mother, appellee.


2
In our opinion the trial court's findings and conclusions are amply supported by the evidence and the law.  Rule 52(a), Federal Rules of Civil Procedure, 28 U.S.C.A.; Cohn v. Cohn, 1948, 84 U.S.App.D.C. 218, 171 F.2d 828.


3
Affirmed.